635 So.2d 1068 (1994)
Carlos E. MARINO, Appellant,
v.
STATE of Florida, Appellee.
No. 93-2680.
District Court of Appeal of Florida, Fifth District.
April 29, 1994.
James B. Gibson, Public Defender, and Noel A. Pelella, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Wesley Heidt, Asst. Atty. Gen., Daytona Beach, for appellee.
PER CURIAM.
Carlos E. Marino complains and we agree that the trial court imposed an improper sentence after a violation of probation. The trial court stated:
This sentence is to run consecutive to any other sentence that you are serving now or may be serving in the future. It is the intent of this sentence that no court shall run their sentence concurrent with this sentence when it shall be consecutive.
The requirement that the sentence imposed is to be served consecutively to any future sentence is improper and the state concedes that issue. Teffeteller v. State, 396 So.2d 1171 (Fla. 5th DCA 1981).
The requirement that Marino's sentence be served consecutively to any future sentence is stricken, but his sentence is affirmed in all other respects.
SENTENCE STRICKEN IN PART; AFFIRMED IN PART.
PETERSON, DIAMANTIS and THOMPSON, JJ., concur.